Citation Nr: 1112967	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-39 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming




THE ISSUE

Entitlement to service connection for bilateral hearing loss. 




ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported he was employed at a VA Medical Center and referenced VA employee health records, specifically a hearing test from Sheridan in 1984.  Currently, the earliest record of hearing loss is in 1997.  The 1984 employee health hearing test is not of record.  VA employee health records are filed separately from ordinary patient records, and they are government records that VA must obtain.  

As such, the Veteran's claim has not been completely developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  These records likely provide an examiner a more thorough understanding of the nature of the Veteran's hearing loss, and as such an addendum opinion should be provided after additional VA treatment and personnel records are obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA employee health records, in particular, the referenced 1984 audiological evaluation from Sheridan, and any record of treatment for, or evaluation of the Veteran's hearing loss.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  Then, forward the Veteran's claims file to a VA examiner to render an opinion as to whether it is at least as likely as not that any currently shown bilateral hearing loss is etiologically related to the Veteran's service.  The examiner must fully explain all findings and opinions in sufficient detail, including the reasons why any opinion would resort to mere speculation, if applicable.

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


